Exhibit 32.1 ANNALY CAPITAL MANAGEMENT, INC. 1 SUITE 2902 NEW YORK, NEW YORK 10036 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002, 10 U.S.C. SECTION 1350 In connection with the annual report on Form 10-K of Annaly Capital Management, Inc. (the “Company”) for the period ended December 31, 2010 to be filed with Securities and Exchange Commission on or about the date hereof (the “Report”), I, Michael A.J. Farrell, Chairman of the Board, President, and Chief Executive Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates of, and for the periods covered by, the Report. It is not intended that this statement be deemed to be filed for purposes of the Securities Exchange Act of 1934. /s/ Michael A.J. Farrell Michael A.J. Farrell Chairman of the Board of Directors, Chief Executive Officer and President February 25, 2011
